                                                                      USDCRevised:
                                                                           SDNY November 14, 2019
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 6/8/2021
----------------------------------------------------------------- X
                                                                  :
PRINYAH GODIAH NMIAA PAYNES EL BEY, :
                                                                  :
                                                  Plaintiff,      :       1:20-cv-521-GHW
                                                                  :
                              -v -                                :            ORDER
                                                                  :
CUBESMART SELF STORAGE,                                           :
CUBESMART STORE 0558, and                                         :
CUBESMART CORP.,                                                  :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, District Judge:
         On May 28, 2021, the Court scheduled a status conference in this matter for June 8, 2021.

Dkt. No. 52. On June 8, 2021, the Court, defense counsel, and the court reporter all appeared in

person at the scheduled time and waited for Ms. El Bey to appear. After she failed to do so, the

Court adjourned the conference.

         The Court will hold a status conference on June 22, 2021 at 10:00 a.m. The conference will

take place in Courtroom 12C of the United States District Court for the Southern District of New

York, Daniel Patrick Moynihan U.S. Courthouse at 500 Pearl Street, New York, New York, 10007.

         The Court reminds Ms. El Bey that she must comply with the Court’s orders. The status

conference Ms. El Bey failed to attend was scheduled at her request. Dkt. No. 51. The Clerk of

Court mailed the Court’s order scheduling the June 8, 2021 conference to Ms. El Bey’s address as

listed on the docket, and the Court has not received any information that would indicate Ms. El Bey

has not received that order. If Ms. El Bey continues to fail to comply with the Court’s orders, the

Court expects to dismiss this case under Federal Rule of Civil Procedure 41(b). Rule 41(b) provides,

in relevant part, that “[i]f the plaintiff fails to prosecute or to comply with these rules or a court
order, a defendant may move to dismiss the action or any claim against it.” Fed. R. Civ. P. 41(b).

“Although the text of Fed. R. Civ. P. 41(b) expressly addresses only the case in which a defendant

moves for dismissal of an action, it is unquestioned that Rule 41(b) also gives the district court

authority to dismiss a plaintiff’s case sua sponte for failure to prosecute.” LeSane v. Hall’s Sec. Analyst,

Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630 (1962)).

        The Clerk of Court is directed to send a copy of this order to Plaintiff by first class and

certified mail.

        SO ORDERED.

 Dated: June 8, 2021                                      _____________________________________
 New York, New York                                                GREGORY H. WOODS
                                                                  United States District Judge




                                                      2
